NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GARY DEAN MAXFIELD,                             No. 17-35023

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00564-RSM

 v.
                                                MEMORANDUM*
INDYMAC MORTGAGE SERVICES, a
division of Onewest Bank, FSB; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ricardo S. Martinez, Chief Judge, Presiding

                           Submitted October 23, 2017**

Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

      Gary Dean Maxfield appeals from the district court’s judgment dismissing

his action alleging a Truth in Lending Act (“TILA”) claim for rescission. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under Federal

Rule of Civil Procedure 12(b)(6). Serra v. Lappin, 600 F.3d 1191, 1195 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2010). We affirm.

      The district court properly dismissed Maxfield’s action as time-barred

because Maxfield did not send a notice of rescission to defendants within three

years of consummation of the loan. See 15 U.S.C. § 1635(f) (providing a right of

rescission within three years of the date of the consummation of a loan if the lender

fails to make required disclosures to the borrower); Jesinoski v. Countrywide Home

Loans, Inc., 135 S. Ct. 790, 792 (2015) (a borrower may exercise right of

rescission by notifying the lender of borrower’s intent to rescind within three years

after the transaction is consummated); Miguel v. Country Funding Corp., 309 F.3d
1161, 1164 (9th Cir. 2002) (“[Section] 1635(f) is a statute of repose, depriving the

courts of subject matter jurisdiction when a § 1635 claim is brought outside the

three-year limitation period.”). We reject as without merit Maxfield’s contention

that the subject loan transaction was not consummated.

      The district court did not abuse its discretion in taking judicial notice of

documents filed with the county recorder’s office. See Fed. R. Evid. 201(b) (court

may take judicial notice of a fact that is “not subject to reasonable dispute because

it . . . can be accurately and readily determined from sources whose accuracy

cannot reasonably be questioned”); Lee v. City of Los Angeles, 250 F.3d 668, 689

(9th Cir. 2001) (setting forth standard of review and stating that court may take

judicial notice of matters of public record).


                                           2                                    17-35023
      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                        3                                   17-35023